Citation Nr: 0824238	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  05-26 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3. Entitlement to service connection for erectile dysfunction 
(ED), to include as secondary to PTSD.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jebby Arnold, Law Clerk


INTRODUCTION

The veteran served on active duty from May 1966 to September 
1968.

These matters come before the Board of Veteran's Appeals 
(Board) on appeal of a November 2004 decision of the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, denied service connection for a back condition, PTSD, 
and ED.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is obliged to provide an examination when: the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability; the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. §  5103A(d) (West 2002).  
The evidence of a link between the current disability and 
service must be competent.  Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet.App. 410 (2006);  McLendon v. Nicholson, at 
83.

For the veteran's claim of back disability, the record 
reflects four separate in-service reports of injury:  a 
whiplash type of injury in June 1966; a back strain from 
lifting a heavy object in November 1966; a back sprain in 
June 1967; and a June 1968 report of lower back pain.  His 
enlistment examination, in January of 1966, reveals no record 
or complaint of a back condition.  The veteran was discharged 
from the navy in September 1968 due to a psychiatric 
evaluation that yielded a diagnosis of somnambulism.  His 
medical evaluation at separation did not reveal any complaint 
of a back condition. However, on his May 2005 notice of 
disagreement, the veteran reported continuity of 
symptomatology for a back disability since service.

The veteran has received treatment for a lower back 
condition, as well as received a diagnosis of lumbar sprain, 
from the VA Medical Center (VAMC) in Rochester, New York.  
The veteran has not been afforded an examination of his back 
condition for the purpose of determining the relationship, if 
any, between his current condition and the in-service 
injuries.  An examination is needed to determine the 
etiological relationship, if any, between the veteran's 
military service and current back condition.

For the veteran's PTSD claim, service connection requires a 
current medical diagnosis of PTSD, medical evidence of a 
nexus between current symptomatology and the specific claimed 
in-service stressor, and credible supporting evidence that 
the claimed in-service stressor actually occurred (unless the 
evidence shows that the veteran participated in combat and 
the stressor is combat related).  38 C.F.R. 3.304(f) (2007).

A claim for service connection for PTSD based on personal 
assault in service will not be denied unless the claimant 
first has been advised that evidence from sources other than 
service records or behavioral changes may constitute credible 
supporting evidence of the claimed stressors and allowing him 
the opportunity to submit evidence or advise VA of the 
sources of such evidence.  38 C.F.R. § 3.304(f)(3) (2007).   
The veteran was provided such notice in a May 2004 letter.  

Under 38 C.F.R. § 3.304(f)(3), VA may submit any evidence it 
receives to an appropriate mental health professional for an 
opinion as to whether it provides evidence of behavioral 
changes in response to the claimed assault.

In April 2003, the veteran presented to the behavioral health 
unit of the Rochester, New York VAMC and was diagnosed with 
probable military-related, but non-combat, PTSD based on the 
following reported stressors: being hit by shrapnel during a 
training exercise on Mare Island; witnessing a fellow solider 
dying during a training exercise; being struck in the face 
with a gun by an officer; and being beaten up, resulting in a 
broken nose, after being jumped while on a destroyer.  
Although the veteran's service medical records are silent 
regarding the shrapnel incident, he noted in October 2005 
that the incident was not properly recorded.  Further, the 
veteran's service personnel records substantiate his presence 
on Mare Island for a training exercise and his medical 
records do reflect a broken nose.  In May 1982, the veteran 
was service-connected for the residuals of his nasal injury.

In May 2004, the veteran claimed service-connection for PTSD 
based on a personal sexual assault while in service.  The 
reported sexual assault occurred just prior to his discharge 
in September 1968.  The veteran reported that other members 
of his unit placed a blanket over his head and that he was 
subjected to repeated oral sex until he was swollen and 
bleeding; the veteran stated that he did not seek any medical 
help after this incident.  On a May 2005 notice of 
disagreement with the denial of his claim, the veteran stated 
that his PTSD resulted from a shrapnel injury during 
training.  An undated statement from the veteran about his 
psychiatric condition remarks both on the assault and the 
shrapnel injury as well as being hit by an officer and 
involvement in a fight.

Although the veteran was mailed a letter informing him that 
PTSD based on personal sexual assault stressors could be 
supported by evidence from sources other than service records 
or behavioral changes, the record does not reflect that any 
attempts were made to request information that could verify 
the other reported stressors.  Specifically regarding the 
Mare Island/shrapnel incident, the veteran's personnel 
records show that he was assigned on May 30, 1968 to train at 
Mare Island, but there is no evidence of any further efforts 
by the RO to verify the event.

In October 2005, the veteran received a psychiatric 
evaluation at the Rochester VAMC.  His diagnosis of PTSD was 
confirmed, but the examiner stated that "given the lack of 
information supportive of these [in-service] events having 
occurred, this clinician cannot offer any opinion beyond 
conjecture concerning the likelihood that the veteran suffers 
service-connected PTSD."  The reported stressors during the 
examination consisted of the sexual assault and being struck 
by shrapnel from a hand grenade.  The examiner offered no 
opinion as to whether the evidence showed behavior changes in 
response to the sexual assault, although the veteran reported 
such changes during the examination. 

The claim of service connection for erectile dysfunction (ED) 
as secondary to medication prescribed for PTSD is 
inextricably intertwined with the claim seeking service 
connection for PTSD, inasmuch as the condition has been 
attributed to antidepressants.  Consideration of that claim 
must be deferred pending resolution of the PTSD claim.

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be scheduled for a 
VA examination to determine whether he has 
a current back disability that is related 
to service.  The examiner should review 
the claims folder, including the veteran's 
service medical records, and note such 
review in the examination report or in an 
addendum.  

The examiner should provide an opinion as 
to whether any current back condition is 
at least as likely as not (50 percent 
probability or more) to have begun in 
service or is otherwise the result of a 
disease or injury in service.  The 
examiner should provide a rationale for 
this opinion.

2.	Then the veteran should be afforded a 
VA examination to determine whether he 
continues to meet the criteria for a 
diagnosis of PTSD, and, if so, whether 
there is evidence of behavioral changes in 
response to the claimed sexual assault.  
The veteran's claims file, to include a 
complete copy of this remand, must be 
provided to the physician designated to 
examine the veteran, and the examination 
report or an addendum, should reflect 
consideration of the file.  A rationale 
should be provided for all opinions.

The examiner is advised that the silence 
or absence of service medical records 
cannot serve as the sole basis for 
providing an opinion against the claim, 
and that the veteran's reports must be 
considered.  Dalton v. Nicholson, 21 Vet 
App 23 (2007).  

If a diagnosis of PTSD is deemed 
appropriate, the examiner should identify 
the stressor(s) underlying the diagnosis.  
If the opinion indicates that the veteran 
has PTSD resulting, in whole or in part, 
from a sexual assault stressor, the 
examiner should opine whether or not the 
veteran's ED is etiologically related to 
the PTSD or, in the alternative, is the 
result of medication provided for the 
PTSD.  If the examiner is not a clinician, 
the veteran should be referred, after 
psychiatric examination, to a medical 
professional qualified to opine as to the 
effects of his medications.  The 
examiner(s) should provide a rationale for 
this opinion.

3.	If the examiner bases the diagnosis of 
PTSD on a stressor for which there is no 
credible supporting evidence or finds 
there is not evidence of behavior changes 
in response to the claimed sexual assault, 
the agency of original jurisdiction (AOJ) 
should advise the veteran of any 
additional information needed to request 
supporting evidence or advise him that it 
is not possible to obtain such evidence.  
If sufficient information is received, the 
AOJ should contact the service department, 
and request supporting evidence of the 
claimed stressors as provided by the 
veteran.

4.	If the benefit sought remains denied, 
the AOJ should issue a supplemental 
statement of the case before returning the 
case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

